ITEMID: 001-77551
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DIREKCI v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Erol Direkçi, is a Turkish national who was born in 1950 and lives in Ankara. He was represented before the Court by Mr L. Kanat, a lawyer practising in Ankara. The Turkish Government (“the Government”) did not designate an Agent for the purpose of the proceedings before the Court.
On 15 October 1995 the applicant’s son, Erkut Direkçi, participated in a demonstration organised by a trade union in Ankara. On the same day he was taken into custody.
On 27 October 1995 he was brought before the Ankara State Security Court which ordered his detention on remand.
On an unspecified date the Public Prosecutor at the Ankara State Security Court filed a bill of indictment, charging Erkut Direkçi under Article 168 § 2 of the Criminal Code with membership of an illegal organisation, namely the MLKP (the Marxist-Leninist Communist Party).
On 10 September 1996 Erkut Direkçi’s lawyer submitted a petition to the Ankara State Security Court for the establishment by the Ankara Numune Hospital of a medical report on his client’s state of health.
Between 10 and 16 September 1996 Erkut Direkçi was examined at the Ankara Numune Hospital and diagnosed with liver cancer. The medical reports submitted by the applicant confirm the diagnosis. The applicant also submitted two medical reports recommending one or two months’ rest for his son.
On 17 September 1996 Erkut Direkçi’s lawyer requested the Ankara State Security Court to release his client on account of his serious illness.
On the same day the Ankara State Security Court ordered Erkut Direkçi’s release pending trial.
On 4 February 1997 the Ankara State Security Court convicted Erkut Direkçi of membership of the MLKP under Article 168 § 2 of the Criminal Code and sentenced him to 12 years and 6 months’ imprisonment. The Court also ordered his detention in his absence.
On 5 February 1997 Erkut Direkçi’s lawyer lodged an appeal against the decision regarding his client’s detention.
On the same day the Ankara State Security Court dismissed the appeal, taking into account the serious nature of the offence.
In August 1997 Erkut Direkçi left for Germany in order to obtain medical treatment.
On 24 September 1997 his lawyer requested the Court of Cassation to quash the judgment and the detention order of the Ankara State Security Court.
On 6 November 1997 the Court of Cassation upheld the judgment of the Ankara State Security Court.
Erkut Direkçi died in Germany on 12 December 1997.
